Citation Nr: 1721712	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for meralgia paresthetica, left thigh (numbness of left thigh), to include as secondary to service-connected lumbar spine degenerative arthritis (service-connected back disability).  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from July 1982 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board notes that the RO initially issued a rating decision on the matter in March 2008.  In May 2010, the Veteran submitted a request to reopen the claim at issue and also submitted new medical evidence.  In light of the new medical records, the RO readjudicated and issued the August 2010 rating decision on appeal.  

The Board further notes that the Veteran also originally claimed service connection for headaches.  This issue has become moot as service connection was granted in a July 2014 rating decision.  

Finally, the Board notes that a September 2008 rating decision also denied entitlement to service connection for gastroesophageal reflux disease (GERD).  Although the Veteran disagreed initially with this decision (see December 2008 Notice of Disagreement), after the issuance of the March 2009 Statement of the Case, he did not submit an appeal in conjunction with this claimed disability.  Accordingly, the claim for entitlement to service connection for GERD is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that additional development on the claim for service connection for numbness of the left thigh is warranted.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete and accurate record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson 20 Vet. App. 
79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

During an August 2010 VA examination, the Veteran reported persistent numbness of the left thigh and occasional sharp pain.  The examiner provided a diagnosis of meralgia paresthetica of the left thigh, and opined that the cause of the injury was due to his weight gain.  The examiner noted that the Veteran's weight during active service was up to 217 pounds.  At the time of the examination, the Veteran weighed 264 pounds.  

In April 2015, at a follow-up examination at a VA facility, the Veteran continued to report numbness of his left thigh.  At the time of the follow-up, the Veteran weighed 173 pounds, a substantial decrease in weight from the August 2010 VA examination.  The Board notes that even at a substantially lower weight, the Veteran reported numbness of the left thigh.  The April 2015 examiner did not conduct any tests on the Veteran's left thigh at the time of the follow-up.  

The Board finds that the Veteran should be afforded an additional VA examination to determine the cause of the disability at issue, as the Board lacks the medical expertise to provide an opinion.  Further, as the Veteran's left thigh was last examined in August 2010, the Board must remand the matter of service connection for numbness of the left thigh for examination and opinion addressing the relationship, if any, between the claimed disability and his service.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his left thigh condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a)  Identify all current left thigh disabilities associated with the Veteran.  

(b)  Is it at least as likely as not that any identified left thigh disability manifested during, or as a result of, active military service, or a disability that was either caused or aggravated by a service-connected disability?  If it is at least as likely as not, proceed to subpart (c).  

(c)  Is it at least as likely as not that any identified left thigh disability is related to the Veteran's service-connected lumbar spine disability?  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  


3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

